Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 1 of 18




   EXHIBIT 24
            Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 2 of 18
       QEA36-34WE76-WR1234DF-FJ2X9DK-GHJK535-45T8© is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under
       common law restrictions and prohibitions.



                                                 LEGAL NOTIFICATION- Notice of Fault Opportunity to Care



                                                     QEA36-34WE76-WR1234DF-FJ2X9DK-GHJK535-45T8©



       To: VERIZON COMMUNICATIONS, INC.

       1095 Avenue of the Americas

       New York City, New York, 10013 - 10036



       From: (Your Name), et al



                                                                November 20, 2018


                  To the Holder in Due Course and/or agent and/or representative,

                         I, (Your Name), have received your offer and will accept your offer under the following
                  terms and conditions-




               This communication is to inform you that you are in fault of the agreement, and as per the
       terms of the agreement, you have consented and agreed to all of the terms and conditions contained
       therein including but not limited to the “SELF-EXECUTING IRREVOCABLE DURABLE POWER OF
       ATTORNEY COUPLED WITH INTEREST”.



               If you did not receive the original contract communication, and were not aware of its existence,
       you have three (3) calendar days in which to provide proof of such non-receipt, this is a good faith effort
       in providing you with an opportunity to cure your fault. The contractual agreement includes as an
       exclusive remedy arbitration, this remedy is only available respecting the issue of default, whereby you
       prove based on a preponderance of evidence that you had not received the ‘SELF-EXECUTING
       IRREVOCABLE BINDING CONTRACTUAL AGREEMENT COUPLED WITH INTEREST’.



              This is a legal communication, you are to take legal/judicial/special/exceptional notice as there
       may be dire and irreparable consequences that may affect you individually, professionally, legally,
       corporately.
1
Page
            Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 3 of 18
       QEA36-34WE76-WR1234DF-FJ2X9DK-GHJK535-45T8© is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under
       common law restrictions and prohibitions.



               The three (3) calendar day timeframe commences upon receipt of this notification, and is only
       applicable within the confines of the ‘SELF-EXECUTING IRREVOCABLE BINDING CONTRACTUAL
       AGREEMENT COUPLED WITH INTEREST’ and the SELF-EXECUTING IRREVOCABLE DURABLE POWER OF
       ATTORNEY COUPLED WITH INTEREST’, including the terms of the agreement.



                  Thank you for your consideration….



       Sincerely,

       “Pay to the order of (Your Name). Without Recourse”

                                                                 _______________________________________
                                                                                (Your Name), a Natural Man as Grantor




       QEA36-34WE76-WR1234DF-FJ2X9DK-GHJK535-45T8© is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under
       common law restrictions and prohibitions.




                                           (THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
2
Page
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 4 of 18
                                                                                        FILE ON DEMAND


        When Recorded Mail to
        THE (your all caps NAME here) FOUNDATION

        At the following address:
        THE (your all caps NAME here) FOUNDATION
        304 South Jones Boulevard Suite 1967
Page | 1 Las Vegas Nevada 89107


                                    Notification of Assignment
                             I. Assignment of Equitable Rights and Interests
        This Assignment dated March 30, 2019 between (your name here) the grantor of the (YOUR
        ALL-CAPS NAME HERE) ESTATE (“Assignor”), of Las Vegas Nevada and THE (your all caps
        NAME here) FOUNDATION and (your trusted friends Name here), a man of the age of
        majority (“Assignee”).

        Whereas:

        (A)    By an assignment Equitable Rights and Interests dated March 30, 2019 ("Equitable and
               all other associated Rights and Interests"), in Account No. 0578383559; 6224 Mercer
               Valley St., North Las Vegas Nevada; APN: 124 25 510 078; I hereby assign the
               associated Equitable Rights and Interests in favor of the Assignee for the principal sum of
               $10.00 to include the right of redemption therein set out upon the terms therein mentioned;

        (B)     There is now owing upon the Equitable Rights and Interests for principal together with
                interest thereon from the date hereof, March 30, 2019

        (C) Assignor has agreed to assign the Equitable Rights and Interests to Assignee;

        In consideration of the premises and for other good and valuable consideration, the receipt and
        sufficiency of which is hereby acknowledged, the parties hereby agree as follows:

        1.      Assignor hereby assigns, transfers and sets over to Assignee Assignor's interest as
                Equitable Rights and Interests holder of and in Equitable Rights and Interests and also the
                sum of Amount of Indebtedness now owing from Equitable Rights and Interests, together
                with all monies that may hereafter become due or owing in respect of Equitable Rights
                and Interests, the charge upon the Property and the full benefit of all powers and of all
                covenants contained in Equitable Rights and Interests, and also the full power and
                authority to use the name or names of Assignor for enforcing the performance of the
                covenants and other matters and things contained in Equitable Rights and Interests
                associated with the property and or assets associated in or attached to the property.

        2.     Assignor makes this assignment to Assignee, to have and to hold the said Equitable
               Rights and Interests and rights associated either statutory or otherwise and all monies
               arising in respect of the same and to accrue thereon, to the use of Assignee[s] absolutely
               as they deem necessary, and subject to the terms contained in such Equitable Rights and
               Interests.

        3.     Assignor hereby covenants with Assignee[s] that all/the Equitable Rights and Interests is a
                Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 5 of 18
                                                                                                             FILE ON DEMAND


                  good and valid security and the sum of Amount of Indebtedness Now Owing from
                  Equitable Rights and Interests Borrower to Assignor and that Assignor has not done or
                  permitted any act, matter or thing whereby Equitable Rights and Interests has been
                  released or discharged either partly or in its entirety, to the best of the assignor’s
                  knowledge with the exception of the contractual agreement (number SDFSG-3465466-
                  WDFPIR-0455-448I5©) with the corporation and servicing company known as New Penn
Page | 2
                  Financial, LLC; dba Shellpoint Mortgage Servicing, Houston, TX, Branch Office
                  NMLS ID# 1541552. However, the agreement entered into between myself and that
                  organization that was subject to arbitration, and furthermore if such has been done,
                  this contract supersedes any other agreement to the contrary of the contents, terms, and
                  conditions of this agreement with the exception of an exclusive agreement that so
                  specifies its exclusivity.

           4.     Assignee may collect, realize, sell or otherwise deal with the assigned accounts or any
                  part thereof in such manner, upon such terms and conditions and at such time or times as
                  may seem to it advisable and without notice to Assignor (except as otherwise required by
                  any prior agreement and/or applicable law), and may charge on its own behalf and pay to
                  others reasonable sums for expenses incurred and for services rendered (expressly
                  including legal advice and services as well as payment in accord with the gold repeal act,
                  title 12 USC 411, and presidential proclamation 2039 and/or any other United States
                  Department of treasury funds transfer mechanism and/or device and/or process and/or
                  procedure associated directly and/or indirectly with the general accepted principles of
                  accounting or GAAP rules) in or in connection with collecting, realizing, selling or obtaining
                  payment of the Assigned Accounts and may add the amount of such sums to the
                  indebtedness of the estate of the assignor, but only through the United States Treasury
                  Department and/or custodian of record of such estate, and may do so via the application
                  of book entry, and acceptable accounting practice.

           5.     The parties of this agreement hereby agree to settle any and all matters, disputes,
                  disagreements, issues, whether directly related and/or indirectly related to the matters
                  associated hereto this agreement herein through arbitration. The arbitrator shall have
                  exclusive jurisdiction over the matters, controversies, disagreements, issues, disputes,
                  directly and/or indirectly associated with this instant matter, and the parties agree that
                  arbitration shall be the sole remedy for any dispute arising herefrom, hereto, herein,
                  related hereto, herein, hereof.

                      Special Notification in line with agreement-
                                    The Federal Arbitration Act. As relevant here, the Act provides:
                  “A written provision in . . . a contract evidencing a transaction involving commerce to settle by arbitration a
                 controversy thereafter arising out of such contract . . . shall be valid, irrevocable, and enforceable...” 9 U. S.
                 C. §2.
                  Under the Act, arbitration is a matter of contract, and courts must enforce arbitration
                  contracts according to their terms. Rent-A-Center, 561 U. S., at 67. Parties may agree to
                  have an arbitrator decide not only the merits of a particular dispute but also “‘gateway’
                  questions of ‘arbitrability,’ such as whether their agreement covers a particular
                  controversy.” Id., at 68–69; see also First Options, 514 U. S., at 943.

                  Under the Federal Arbitration Act, parties to a contract may agree (as is the case here)
                  that an arbitrator rather than a court will resolve disputes arising out of the contract. When
                  a dispute arises, the parties sometimes may disagree not only about the merits of the
                 Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 6 of 18
                                                                                              FILE ON DEMAND


                   dispute but also about the threshold arbitrability question—that is, whether their arbitration
                   agreement applies to the particular dispute. Who decides that threshold arbitrability
                   question? Under the Act and this (the Supreme Court of the United States of America)
                   Court’s cases, the question of who decides arbitrability is itself a question of contract.
                   The Act allows parties to agree by contract that an arbitrator, rather than a court, will
                   resolve threshold arbitrability questions as well as underlying merits disputes. Rent-A-
Page | 3
                   Center, West, Inc. v. Jackson, 561 U. S. 63, 68−70 (2010); First Options of Chicago, Inc.
                   v. Kaplan, 514 U. S. 938, 943−944 (1995).

           6.      This agreement establishes and creates a special relationship whereby the arbitrator shall
                   be assigned as trustee, and may act only within the framework of this agreement
                   irrespective of statutes, regulations, codes, ordinances and must adhere to the Federal
                   arbitration act so long as it is consistent with the terms and condition specified herein and
                   throughout.

           7.      (your name here) an infant as defined in statute, the owner of an estate having value, I
                   (Assignor) hereby assign all equitable interests and rights over said estate with respects to
                   the, properties, assets of said property mentioned above, with specificity only thereto to
                   the assignee, to liquidate at the soonest and earliest convenient time through arbitration,
                   and that the amount of recovered interests, funds, and/or redemption value be assessed
                   through arbitration, and that the arbitration as well as the arbitration award shall be binding
                   on all parties and shall not be subject to review unless there is found that the arbitrator
                   acted outside the scope of this agreement, and or did not exercise reasonable judgment
                   within the framework of this agreement, and or has committed fraud with respects this
                   agreement, and or has failed to render a determination equating to at least but no less
                   than two times the value of the claim by either party, against the opposing party found in
                   default.

           8.      It shall further be had, that any party (whether that party be a party of interests, or a non-
                   interested party, or a third party, and/or custodian, and/or trustee, and or official of a
                   corporation, and/or a collective entity, and/or a trust, and or a government, or any other
                   organization), having a disagreement, a claim, a complaint, an issue, a controversy, a
                   dispute respecting any of the properties, matters, issues, interests equitable or otherwise
                   in reference to this private agreement and or the aforementioned shall also be bound by
                   the terms of this private agreement and must recognize as well as utilize the sole remedy
                   of private arbitration for resolving any issues associated with this private agreement.

                 II.    Notice and Request:

           8.      At any time, if any interested party has expenses and expenditures associated with the
                   aforementioned properties, that upon notification, and/or receipt of this communication,
                   you shall have 10 calendar days in which to supply such information and/or notification,
                   supported by conclusive documentation of all costs, expenditures, expenses, and
                   associated tax records documenting the recording of the aforementioned. Failure to supply
                   that information specified within the 10 calendar day period, will constitute estoppel,
                   whereby that party, the party failing to supply the information within the specified time
                   period allowed, will have waived any and all rights to complain, and/or bring forth a
                   complaint, a claim, a charge, a fault, and/or to contest and or to raise exception and
                   objection, and or to file a grievance under any circumstances.

           10.     This agreement shall be binding on all parties and shall be irrevocable as well as self-
                 Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 7 of 18
                                                                                            FILE ON DEMAND


                  executing upon receipt, any party defaulting on their obligation shall be liable for up to
                  three times the value of this agreement/contract or $1.8 million USD whichever is the
                  greater shall constitute liability and acquiescence and agreement, this agreement is to
                  always be construed as coupled with interests.

           11.    Any interested party and/or third-party, and/or non-directly related party shall be held in
Page | 4
                  special relationship of this trust agreement, and their introduction into this matter shall
                  constitute there assuming the role of trustee, and carrying out the dictates of this
                  agreement including all terms and conditions with the exception of arbitrator, as the parties
                  hereby and herein agreed that the arbitrator shall have the exclusive jurisdiction to
                  determine the validity of this agreement, as well as the validity of the arbitration clause,
                  and that the venue for arbitration should there be one that is chosen by the non-defaulting
                  assignee, and that the parties agree that the assignee mentioned above shall have the
                  sole right for choosing an independent arbitration Association, at which time the arbitration
                  Association may pick/select/choose/assign any arbitrator at random who is not a member
                  of the bar association whether state federal or judicial to act as arbitrator. Any
                  disagreement by any party concerning the arbitration clause shall be brought before
                  and/or had before an arbitrator as specified herein above, and all parties are bound by the
                  dictates, terms, conditions of this conditional acceptance and offer.

           12.    Assignor shall from time to time forthwith on Assignee's request do, make and execute all
                  such further assignments, documents, acts, matters and things as may be required by
                  Assignee of or with respect to Equitable Rights and any and all other associated rights and
                  Interests as to give effect to these presents, including, but not limited to obtaining waivers
                  and subordinations of interests in Equitable Rights and Interests from any persons having
                  a prior claim or interest thereto, and only upon proof of claim that such a claim has been
                  documented and verified as valid, supported by affidavits signed under penalty of perjury
                  accompanied by financial and tax records associated to the same. Assignor hereby
                  constitutes and appoints Assignee the true and lawful attorney of Assignor irrevocable with
                  full power or substitution to do, make and execute all such statements, assignments,
                  documents, acts, matters or things with the right to use the name of Assignor whenever
                  and wherever it may be deemed necessary or expedient, until the completion of the terms
                  of this agreement and or the elapsed of 99 years.

           13.     The Assignee shall have full immunity with respect to this agreement it’s provisions hereof
                   and shall inure to the benefit of the successors and assigns of Assignee and shall be
                   binding upon the respective heirs, executors, administrators, successors and assigns of
                   Assignor.

           14.     This is the entirety of the agreement. Any changes must be made in writing and signed
                  by both parties. Any disputes must be brought in the form of arbitration as agreed upon
                  by the arbitration clause of this agreement.

           Date: March 30, 2019


           ______________________
           (your name here), as: Assignor


           __________________________________
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 8 of 18
                                                                                    FILE ON DEMAND


           THE (your all caps NAME here) FOUNDATION, as: assignee

           and


           ________________________________________________________
Page | 5
           (your trusted friends Name here), a man of the age of majority, as: Assignee


           ______________________                   _______________________
           Witness                                  Witness
               Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 9 of 18

To:

Address:

Account No.



(If this document needs to go to other parties you are to indicate their names here)

From:



                                                                                         March 1, 2019

      CONDITIONAL ACCEPTANCE FOR VALUE AND COUNTER OFFER/CLAIM FOR PROOF OF CLAIM and TENDER OF
                                         PAYMENT OFFERING:
Please understand that according to the terms of our agreement (the agreement with the original lender placed lender’s name here), and you’re presenting us
with your- place name of creditor here new terms, we conditionally accept your offer under the following terms and conditions. You are to provide a complete
accounting, signed under penalty of perjury attesting to the amount of expenditures and cost so that I may redeem my property. You must also provide proof of
claim of the following:

          a.    That we are not currently under a national emergency whereby all banking business have been suspended similar to that indicated by presidential
                proclamation 2039?
          b.    That as a result of the current emergency, book entry credit is not an acceptable form of business transaction within the borders of the United
                States?
          c.    That you have not charged off this account and or that the account itself has never been charged off whereby an internal credit has been applied,
                bringing the account balance to zero, and then the creation of a new account where the previous unapplied credit remained outstanding (in other
                words that there is an outstanding balance after the internal credit application)?
          d.    That your attempt to seize and/or take my property is not a violation of my right to due process, right to property? And that:
                The Fifth Amendment does not command that property be not taken without making just compensation? That Valid contracts are not property,
                whether the obligor be a private individual, a municipality, a State or the United States?

          e.    That the Rights against the United States and or any other party arising out of a contract with it are protected by the Fifth Amendment? United
                States v. Central P. R. Co., 118 US 235, 238; United States v. Northern P. R. Co., 256 US 51, 64.
          f.    That when the United States and or any other party enters into contract relations, its rights and duties therein are governed generally by the law
                applicable to contracts between private individuals?
          g.    That in Perry v. United States, 294 US 330, 352-353 (1935) it was held that:-
                When the United States, with constitutional authority, makes contracts, it has rights and incurs responsibilities similar to those of individuals who
                are parties to such instruments. There is no difference, said the Court in United States v. Bank of Metropolis, 15 Pet. 977, 392, except that the
                United States cannot be sued without its consent. See, also, The Floyd Acceptances (Pierce v. United States) 7 Wall. 666, 675; Cooke v. United
                States, 91 US 389, 396. In Lynch v. United States, 292 US 571, 580, with respect to an attempted abrogation by the Act of March 20, 1933 (48 Stat.
                at L. 8, 11, chap. 3, U.S.C. title 38, section 701) contracts of the United States, the Court quoted with approval the statement in the Sinking Fund
                Cases, 99 US 70, supra, and said: "Punctilious fulfillment of contractual obligations is essential to the maintenance of the credit of public as well as
                private debtors. No doubt there was in March, 1933, great need of economy. (This is in direct reference to the March 9, 1933 act and presidential
                proclamation 2039, where a NATIONAL ECONOMIC BANKING EMERGENCY was declared, facilitating the serious emergency that Congress has
                stated is still extant)?
          h.    In the administration of all government business economy had become urgent because of lessened revenues and the heavy obligations to be
                issued in the hope of relieving widespread distress. Congress was without power to reduce expenditures by abrogating contractual obligations of
                the United States. To abrogate contracts, in the attempt to lessen government expenditure, would be not the practice of economy, but an act of
                repudiation." And that any attempt on your part to invalidate this contract would amount to the same repudiation?
          i.    That the United States treasury, as authorized under the presidential proclamation 2039, has not declared legal tender to be valueless? Backed by
                nothing? [- An official website of the United States Government-
                Legal Tender Status - Treasury Department --- U.S. DEPARTMENT OF THE TREASURY
                https://www.treasury.gov/resource-center/faqs/Currency/Pages/legal-tender.aspx
                Jan 4, 2011 - The pertinent portion of law that applies is the Coinage Act of 1965, specifically Section 31 U.S.C. 5103, entitled "Legal tender," which
                states: "United States coins and currency (including Federal reserve notes and circulating notes of Federal reserve banks and national banks)
                are legal tender ... Federal Reserve notes are not redeemable in any commodity, and receive no backing by anything This has been the case since
                1933. The notes have no value for themselves.”]

1|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
                    Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 10 of 18
             j.       That The Federal Emergency Relief Act of 1933 AN ACT, was not to provide for cooperation by the Federal Government with the several States and
                      Territories and the District of Columbia in relieving the hardship and suffering caused by (Sec. 4. (a)) Out of the funds … to provide the necessities of
                      life to persons in need as a result of the present emergency, and/or to their dependents, whether resident, transient, or homeless. - The Federal
                      Emergency Relief Act of 1933 Approved, May 12, 1933 (Sec. 4. (a))?
             k.       That "The ownership of all property is not in the state”?
             l.       That "Under the new law government obligations, is not backed by the credit of the nation. It does not represent a mortgage on all the homes,
                      and other property of all the people of the nation."? Senate Document No. 43, 73rd Congress, 1st Session, Congressional Record, March 9, 1933 on
                      HR 1491 p. 83.
             m.       That Obligations of the United States shall not be receivable for all public dues? That they shall not be redeemed at the Treasury Department of
                      the United States or at any Federal Reserve bank? 12 U.S. Code § 411 - Issuance to reserve banks; nature of obligation; redemption (Dec. 23, 1913,
                      ch. 6, § 16 (par.), 38 Stat. 265; Jan. 30, 1934, ch. 6, § 2(b)(1), 48 Stat. 337; Aug. 23, 1935, ch. 614, title II, § 203(a), 49 Stat. 704.)



             You are hereby notified that I do hereby tender payment for the referenced obligation of debt, and because this debt concerns property of the United
States it is deemed by law and operation of statute to be a “government obligations” and must be handled in accord with the dictates of statute. I accept the
obligation on and in behalf of the United States of America and hereby make assignment of the obligation[s] to the United States Treasury Department creating a
special relationship on and in behalf of the United States of America as authorized by statute and trust law. You are to present the item (remittance coupon) to
the United States Treasury Department or at any Federal Reserve bank to include any Federal Reserve member banks to redeem the value of the obligation. 12
USC 411, directing an immediate credit for value to my account.

As per the terms of this contract this shall serve as my notice of change in terms of contract, cancelling and or suspending any acceleration and or associated
penalties in paying the US ‘government [debt Instrument] obligations’ for value through acceptance, pledging an assignment in full. And shall act as my
redemption under statute and in equity.

Re: AK 08553548-14-BS

   FGTN: 10-00452-5446CL


 Da Da, a nontaxpayer as defined by statute                                                                               COU1QG-72345ETDHA62GHJKC-K23459671 – IYW3504©
 ABC Avenue                                                                                                                                                         3-01-19
 DEF, XYZ                                                               EQUITABLE REMITTANCE COUPON

 “Pay and Pledged
                                                                                                                                                      $ 80,000.00 xx
 To the Order of:         PENNYMAC SAVINGS. WITHOUT RECOURSE”
 Amount of
 Obligation: EIGHTY               THOUSAND DOLLARS IN CERTIFIED                                           CREDIT BY A NONTAXPAYER AT PAR
                  INTENTIONS: The above United States government obligations is hereby accepted and acknowledged and I do assign and pledge
                  the total value of the obligation to the United States of America through the United States Department of the Treasury
                  to be redeemed for value and receivable at the Federal Reserve, the Federal Reserve Bank, and/or any member bank and/or
                  National Association as prescribed by statute (the act of March 9, 1933; the act of May 12, 1933; 12 USC 411; 18 USC 8; UCC 1-308; 3-419
                  and the intentions of the United States Congress concerning THE CURRENT SERIOUS NATIONAL EMERGENCY), and credited to grantors account.

 Memo: Discharging of Government Obligations #---------------------------------                                  x___________________________________________________________
                                                                                                                   Settlor and Interest Holder and Citizen of the United States of America

             So the remedy provided by government for discharging government obligations is 12 USC 411, and I elect to use such a remedy.




      I.              CAVEAT



      23130.     Please understand that while the Undersigned wants, wishes and desires to resolve this matter as promptly as
         possible, the Undersigned can only do so upon Respondent(’s) ‘official response’ to this Conditional Acceptance
         for Value and counter offer/claim for Proof of Claim by Respondent(’s) providing the Undersigned with the
         requested and necessary Proof of Claims raised herein above.


      23131.     Therefore, as the Undersigned is not a signatory; NOR a party, to your “social compact” (contract) known
         as the Constitution (Charter) of the UNITED STATES; NOR noticed NOR cognizant, of any agreement/contract
         between the UNITED STATES, and the Undersigned and specifically any obtained through FULL DISCLOSURE and

2|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 11 of 18

          containing any FAIR/VALUABLE CONSIDERATION therein, to include the setting up of trust accounts, and or
          insurance policies, and or contracts, which would act/operate to create and establish a “relationship” (nexus) and
          thereby; and therein, bind the Undersigned to the specific “source of authority” for the creation and existence of
          the alleged statute(s)/law(s) as contained and allegedly promulgated within the “Code” known as the United
          States Code; which, with the privity of contract or contract itself would thereby; and therein, create and establish
          legal force and or effect of said statute(s)/law(s) over and upon the Undersigned; and, would also act/operate to
          subject the Undersigned to the “statutory jurisdiction” of the UNITED STATES, its laws, venue, jurisdiction, and the
          like of its commercial courts/administrative tribunals/units and thereby; and therein, bind the Undersigned to said
          courts/administrative tribunal’s/unit’s decisions, orders, judgments, and the like; and specifically as within the
          above referenced alleged Commercial/Civil/Cause; and, which would act/operate to establish and confer upon
          said court/administrative tribunal/unit the necessary requirement/essential of “subject-matter jurisdiction”
          without which it is powerless to move in any action other than to dismiss. It is to be noted that the use of any
          statute and/or code and or regulation and/or law other than those expressed by the Constitution, or for reference
          purposes only and not an acknowledgment and or proof of such engagement with knowing intent, and as a result
          thereof the parties agree that any statute and/or code introduced by the United States Congress and or state
          legislature under its non-governmental capacity i.e. it’s “corporate business commercial transacting capacity”, are
          not binding on any of the parties, and cannot be introduced and or used as any justification for any proceeding,
          and/or procedure, and or remedy respecting this matter. That the arbitration process is binding on all parties and
          is the sole and exclusive remedy for redressing any and all issue associated with this trust agreement. That this
          agreement supersedes and predates as well as replaces any and all prior agreements between the parties, and is
          binding on all parties and irrevocable, and the parties agreed to the terms and conditions of this agreement upon
          default of the defaulting party as of the date of the default, that the value of this agreement is (enter the dollar
          amount here- example is $8,000 (EIGHT THOUSAND DOLLARS), the amount demanded is (indicate that amount
          here, three times the value of the original contract is deemed reasonable unless other circumstances for a higher
          amount exist). The Undersigned humbly and respectfully requests the Respondent(s) provide said necessary Proof
          of Claims so as to resolve the Undersigned’s confusion and concerns within this/these matter(s), otherwise, the
          Undersigned must ask, “What is the Undersigned’s remedy?”

     23132.      THEREFORE, as Respondent(s) have superior knowledge of the law, and as custodian of record has access
        to the requested and necessary Proof of Claims, and otherwise being in a ‘catbird’s seat’ to provide the requested
        and necessary Proof of Claims raised herein above, Respondent(s) is able, capable, and most qualified to inform
        the Undersigned on those matters relating to and bearing upon the above referenced alleged
        CIVIL/COMMERCIAL/Cause and thereby; that there is a duty on the part of the parties to communicate and/or
        respond to the aforementioned proof of claim and/or demand associated with this self-executing binding
        irrevocable contractual agreement coupled with interests and therein, has an obligation to clear-up all confusion
        and concerns in said matter(s) for the Undersigned as to the nature and cause of said process(s), proceeding(s),
        and the like as well as the lawfulness and validity of such to include; inter ali, all decisions, orders, and the like
        within; and arising from, all such within said Commercial/Civil/Cause.

     23133.      The Undersigned herein; and hereby, provides the Respondent(s) ten (10) Calendar days; to commence
        the day after receipt of this CONDITIONAL ACCEPTANCE FOR VALUE BINDING SELF-EXECUTING CONTRACTUAL
        AGREEMENT COUPLED WITH INTERESTS AND COUNTER OFFER/CLAIM FOR PROOF OF CLAIM, in which to gather
        and provide the Undersigned with the requested and necessary Proof of Claims raised herein above, with the
        instruction, to transmit said Proof of Claims to the Undersigned and/or the below named Notary/Third Party and
        or their representative as stipulated and attached hereto by reference, for the sole purpose of certifying
3|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 12 of 18

          RESPONSE or want thereof from Respondent(s). Furthermore, the Undersigned herein; and hereby, extends to
          the Respondent(s) the offer for an additional ten (10) Calendar days in which to provide the requested and
          necessary Proof of Claims raised herein above. If Respondent(s) desires the additional ten (10) Calendar days,
          Respondent must cause to be transmitted to the Undersigned and the below named Notary/Third Party etc. al; a
          signed written REQUEST. Upon receipt thereof, the extension is automatic; however, the Undersigned strongly
          recommends the Respondent(s) make request for the additional ten (10) Calendar days well before the initial ten
          (10) Calendar days have elapse and to allow for mailing and delivery time. NOTICE: Should Respondent(s) make
          request for the additional ten (10) Calendar days, said request will be deemed “good faith” on the part of
          Respondent(s) to perform to this offer and provide the requested and necessary Proof of Claims. Should
          Respondent(s) upon making request for the additional ten (10) Calendar days, of which there will not be, cannot
          be, and shall not be any extension as the aforementioned requested information is required to be readily available
          for inspection and review upon demand, then fail or otherwise refuse to provide the requested and necessary
          Proof of Claims, and/or fails to provide the specific information in full detail as specified according to the terms of
          this agreement, and or shall cause to have presented a nonresponse, and or a general response, and or a
          nonspecific response, which shall only constitute as an attempt to evade, to avoid, to delay, said act(s) on the part
          of Respondent(s) shall be deemed and evidenced as an attempted constructive fraud, deception, bad faith, and
          the like upon Respondent’s (s’) part and further attempts to cause an inflict injury upon the Undersigned. Further,
          the Undersigned herein strongly recommends to Respondent(s) that any Proof of Claims and request for the
          additional ten (10) Calendar days be transmitted “Certified” Mail, Return Receipt Requested, and the contents
          therein under Proof of Mailing for the good of all concerned.

     23134.       Should the Respondent(s) fail or otherwise refuse to provide the requested and necessary Proof of Claims
        raised herein above within the expressed period of time established and set herein above, Respondent(s) agree
        that they will have failed to State any claim upon which relief can be granted. Further, Respondent(s) will have
        agreed and consented through “tacit acquiescence” to ALL the facts in relation to the above referenced alleged
        Commercial/Civil/Cause, as raised herein above as Proof of Claims herein; and ALL facts necessarily and of
        consequence arising there from, are true as they operate in favor of the Undersigned, and that said facts shall
        stand as prima facie and ultimate (un-refutable) between the parties to this Conditional Acceptance binding
        contractual agreement coupled with interests for Value and counter offer/claim for Proof of Claim, the corporate
        Government juridical construct(s) Respondent(s) represents/serves, and ALL officers, agents, employees, assigns,
        and the like in service to Respondent(s), as being undisputed. Further, failure and/or refusal by Respondent(s) to
        provide the requested and necessary Proof of Claims raised herein above shall act/operate as ratification by
        Respondent(s) that ALL facts as set, established, and agreed upon between the parties to this Conditional
        Acceptance for Value and counter offer/claim for Proof of Claim, are true, correct, complete, and NOT misleading.
        The parties further agree that any contracting in the future between the parties shall not invalidate and/or
        supersede this contract, and if any portion of this contract shall be deemed or held to be invalid, it shall not
        invalidate any other portion and/or section of this contract. That this contract shall be taken contextually, and
        read, construed, and reviewed under the strict guise of the reasonable common man or woman position, without
        respect legalese and/or legal terminology. That the common law referred to herein and throughout, is not the
        English common law, but the common law ascribed within the meaning of “due to your fellow as you would have
        him do to you”, and the equitable principle “make peace (settle matters quickly) with your adversary while he is
        on his way to the magistrate, do it while you are still together on the way, or your adversary may hand you over
        to the judge, and the judge may hand you over to the officer, and you may be thrown into prison. Truly I tell you,
        you will not get out until you have paid the last penny.” This shall and is construed as an attempt to settle matters
        quickly, so that we may be at peace, it is our hope to maintain the peace within the community, and with our

4|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 13 of 18

          neighbors. This contract shall remain in force until all terms and conditions have been met and fulfilled to their
          completion, and at such time the special relationship, trustee, grantor, beneficiary, properties, assets, value, and
          consideration shall cease their obligation beyond the terms and conditions stated herein.

                     I.         ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

     23135.      ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s), in
        accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,” that by
        Respondents(s) failure and or refusal to respond and provide the requested and necessary Proof of Claims raised
        herein above and thereby; and it shall be held and noted and agreed to by all parties, that a general response, a
        nonspecific response, or a failure to respond with specificities and facts and conclusions of common law, and or
        to provide the requested information and documentation that is necessary and in support of the agreement shall
        constitute a failure and a deliberate and intentional refusal to respond and as a result thereby and or therein,
        expressing the defaulting party’s consent and agreement to said facts and as a result of the self-executing
        agreement coupled with interests, conferring upon the undersigned/grantor full general power of attorney
        coupled with interests, and that the following is contingent upon their failure to respond in good faith, with
        specificity, with facts and conclusions of common-law to each and every averment/proof of claim, condition,
        and/or other/additional claims raised; as they operate in favor of the Undersigned, through “tacit acquiescence,”
        Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts set, established, and agreed upon
        between the parties to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim, but
        Respondent(s); having agreed and consented to Respondent(s) having a duty and obligation to provide the
        requested and necessary Proof of Claims raised herein above, will create and establish for Respondent(s) an
        estoppel in this matter(s), and ALL matters relating hereto; and arising necessarily therefrom, and/or thereto, and
        or therein;

                 and,

     23136.      In accordance with and pursuant to this agreement; a contractually (consensual) irrevocable binding
        agreement coupled with interests between the parties to this Conditional Acceptance for Value and counter
        offer/claim for Proof of Claim to include the corporate Government Agency/Department construct(s) whom
        Respondent(s) represents/serves; as well as, ALL officers, agents, employees, assigns, and the like in service to
        Respondent(s) agree and affirm under penalty of contempt that they will not argue, controvert, oppose, or
        otherwise protest ANY of the facts already agreed upon by the parties set and established herein; and necessarily
        and of consequence arising therefrom, in ANY future remedial proceeding(s)/action(s), including binding
        arbitration and confirmation of the award in the District Court of the United States at any competent court under
        original jurisdiction, in accordance with the general principles of non-statutory Arbitration, wherein this
        Conditional Acceptance Irrevocable Binding Self-Executing Contractual Agreement for the
        Value/Agreement/Contract no. COU1QG-72345ETDHA62GHJKC-K23459671 – IYW3504© constitutes an
        agreement of all interested parties in the event of a default and acceptance through silence/failure to respond
        when a request for summary disposition of any claims or particular issue may be requested and decided by the
        arbitrator, and the parties agree that the policies and procedures of SAA (THE SITCOMM ARBITRATION
        ASSOCIATION) whereas a designated arbitrator shall be chosen at random, who is duly authorized, and in the
        event of any physical or mental incapacity to act as arbitrator, the Undersigned shall retain the authority to select
        any neutral(s)/arbitrator(s) that qualify pursuant to the common law right to arbitration, as the arbitration process
        is a private remedy decided upon between the parties, and with respects this agreement, the defaulting party

5|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 14 of 18

          waives any and all rights, services, notices, and consents to the undersigned and or the undersigned’s
          representative selection of the arbitrator thereby constituting agreement, and any controversy or claim arising
          out of or relating in any way to this Agreement or with regard to its formation, interpretation or breach, and any
          issues of substantive or procedural arbitrability shall be settled by arbitration, and the arbitrator may hear and
          decide the controversy upon evidence produced, and not based on personal opinion, legalese, legal terminology,
          legal technicalities, statutes, codes, ordinances, regulations, but within the scope of this herein agreement
          according to its terms and conditions, and must do so even if and or although a party who was duly notified of the
          arbitration proceeding did not appear; that the Undersigned deems necessary to enforce the “good faith” of ALL
          parties hereto within without respect to venue, jurisdiction, law, and forum the Undersigned deems appropriate.

     23137.      Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on assets, properties
        held by them or on their behalf for ALL injuries sustained and inflicted upon the Undersigned for the moral wrongs
        committed against the Undersigned as set, established, agreed and consented to herein by the parties hereto;
        and authorizes the undersigned to attach, leech, affix such a lien/claim on the aforementioned properties/assets
        without objection, and this is to include but not limited to: constitutional impermissible misapplication of
        statute(s)/law(s) in the above referenced alleged Commercial/Civil/Cause; fraud, conspiracy (two or more
        involved); trespass of title, property, and the like; and, ALL other known and unknown trespasses and moral
        wrongs committed through ultra vires act(s) of ALL involved herein; whether by commission or omission. Final
        amount of damages to be calculated prior to submission of Tort Claim and/or the filing of lien and the perfection
        of a security interest via a Uniform Commercial Code financing 1 Statement; estimated in excess of TEN (10) Million
        dollars (USD- or other lawful money or currency generally accepted with or by the financial markets in America),
        and notice to Respondent(‘s) by invoice. The respondents are further notified that as per the United States
        Supreme Court, contracts are property, and as such Per Respondent(’s) failure and or refusal to provide the
        requested and necessary Proof of Claims and thereby; and therein consenting and agreeing to ALL the facts set,
        established, and agreed upon between the parties hereto, shall constitute a self-executing binding irrevocable
        durable general power of attorney coupled with interests; of this Conditional Acceptance for Value and counter
        offer/claim for Proof of Claim, conferring all rights, equitable and/or otherwise upon the undersigned/grantor,
        and such becomes the security agreement under commercial law whereby only the nondefaulting party becomes
        the secured party, the holder in due course, the creditor in and at commerce. It is deemed and shall always and
        forever be held that the undersigned and any and all property, interest, assets, estates, trusts commercial or
        otherwise shall be deemed consumer and household goods not-for-profit and or gain, private property, and
        exempt, not for commercial use, nontaxable as defined by the Uniform Commercial Code article 9 section 102 and
        article 9 section 109 and shall not in any point and/or manner, past, present and/or future be construed otherwise-
        see the Uniform Commercial Code article 3, 8, and 9; that the properties associated with this agreement shall
        never be deemed and/or construed as income, profit but for redemption and bringing about equitable wholeness
        and wellness.

     23138.     Should Respondent(s) allow the ten (10) Calendar days or twenty (20) Calendar days total if request was
        made by signed written application for the additional ten (10) Calendar days to elapse without providing the
        requested and necessary Proof of Claims, Respondent(s) will go into fault and the Undersigned will cause to be
        transmitted a Notice of Fault and Opportunity to Cure and Contest Acceptance to the Respondent(s); wherein,
        Respondent(s) will be given an additional three (3) days (72 hours) to cure Respondent’s (s’) fault. Should
        Respondent(s) fail or otherwise refuse to cure Respondent’s(s’) fault, Respondent will be found in default and
        thereby; and therein, Respondent will have established Respondent’s(s’) consent and agreement to the facts
        contained within this Conditional Acceptance for Value and counter offer/claim for Proof of Claim as said facts

6|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 15 of 18

          operate in favor of the Undersigned; e.g., that the judgment of alleged “court of record” within the above
          referenced alleged Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter jurisdiction of said
          venue; insufficient document (Information) and affidavits in support thereof for want of establishing a claim of
          debt; want of Relationship with the “source of authority” for said statute(s)/law(s) for want of privity of contract,
          or contract itself; improperly identified parties to said judgment, as well as said dispute/matter; and,
          Respondent(s) agrees and consents that Respondent(s) does have a duty and obligation to Undersigned; as well
          as the corporate Government Department/agency construct(s) Respondent(s) represents/serves, to correct the
          record in the above referenced alleged Commercial/Civil/Cause and thereby; and therein, release the indenture
          (however termed/styled) upon the Undersigned and cause the Undersigned to be restored to liberty, and
          releasing the Undersigned’s property rights, as well as ALL property held under a storage contract in the “name”
          of the all-capital-letter “named” defendant within the above referenced alleged Commercial/Civil/Cause within
          the alleged commercially “bonded” warehousing agency d.b.a., for the commercial corporate Government
          construct d.b.a. the United States. That this presentment is to be construed contextually and not otherwise, and
          that if any portion and/or provision contained within this presentment, this self-executing binding irrevocable
          contractual agreement coupled with interests, is deemed non-binding it shall in no way affect any other portion
          of this presentment. That the arbitrator is permitted and allowed to adjust the arbitration award to no less than
          two times the original value of the properties associated with this agreement, plus the addition of fines, penalties,
          and other assessments that are deemed reasonable to the arbitrator upon presentment of such claim, supported
          by prima facie evidence of the claim.


     23139.      The defaulting party will be estopped from maintaining or enforcing the original offer/presentment; i.e.,
        the above referenced alleged Commercial/Civil/Cause as well as ALL commercial paper (negotiable
        instruments) therein, within any court or administrative tribunal/unit within any venue, jurisdiction, and forum
        the Undersigned may deem appropriate to proceed within in the event of ANY and ALL breach(s) of this agreement
        by Respondent(s) to compel specific performance and or damages arising from injuries there from. The defaulting
        party will be foreclosed by laches and or estoppel from maintaining or enforcing the original offer/presentment
        in any mode or manner whatsoever, at any time, within any proceeding/action. Furthermore, the respondents
        are foreclosed against the enforcement, retaliation, assault, infringement, imprisonment, trespass upon the
        rights, properties, estate, person whether legal, natural or otherwise of the presenter/petitioner and/or his
        interest and/or his estate retroactively, at present, post-actively, forever under any circumstances, guise, and or
        presumption!


                     II.        NOTICE OF COMMON-LAW ARBITRATION:


     23140.      Please be advised that in-as-much as the Undersigned has “secured” the “interest” in the “name” of the
        all-capital-letter “named” defendant as employed/used upon the face; and within, ALL
        documents/instruments/records within the above referenced alleged Commercial/Civil/Cause, to include any and
        all derivatives and variations in the spelling of said “name” except the “true name” of the Undersigned as
        appearing within the Undersigned’s signature block herein below, through a Common-Law Copyright, filed for
        record within the Office of the Secretary of State, Las Vegas State of Nevada, and, having “perfected said interest”
        in same through incorporation within a Financing (and all amendments and transcending filings thereto), by
        reference therein, the Undersigned hereby; and herein, waives the Undersigned’s rights as set, established, and
        the like therein, and as “perfected” within said Financing Statement acting/operating to “register” said Copyright,

7|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 16 of 18

          to allow for the Respondent(s) to enter the record of the alleged “court of record” within the above referenced
          alleged Commercial/Civil/Cause for the SOLE purpose to correct said record and comply with Respondent’s(s’)
          agreed upon duty/obligation to write the “order” and cause same to be transmitted to restore and release the
          Undersigned, the Undersigned’s corpus, and ALL property currently under a “storage contract” under the
          Undersigned’s Common-Law Copyrighted trade-name; i.e., the all-capital-letter “named” defendant within the
          above referenced alleged Commercial/Civil/Cause, within the alleged commercially “bonded” warehousing
          agency d.b.a. the commercial corporate Government juridical construct d.b.a. the United States. Please take
          special note, that the copyright is with reference to the name and its direct association and/or correlation to the
          presenter.

     23141.    NOTICE: That the arbitrators "must not necessarily judge according to the strict law but as a general rule
        ought chiefly to consider the principles of practical business" Norske Atlas Insurance Co v London General Insurance Co (1927) 28 Lloyds List
          Rep 104

     •
          "internationally accepted principles of law governing contractual relations"[ Deutsche Schachtbau v R'As al-Khaimah National Oil
          Co [1990] 1 AC 295]
     •
          If the contract (valid or otherwise) contains an arbitration clause, then the proper forum to determine whether
          the contract is void or not, is the arbitration tribunal.[ For example, see Heyman v Darwins Ltd. [1942] AC 356]
     •    That any determination by the arbitrator is binding upon all parties, and that all parties agree to abide by the decision of the arbitrator, that the arbitrator is to render a decision
          based upon the facts and conclusions as presented within the terms and conditions of the contract. Any default by any party must be supported by proof and evidence of said
          default, that default shall serve as tacit acquiescence on behalf of the party who default it as having agreed to the terms and conditions associated with the self-executing binding
          irrevocable contract coupled with interests. That the arbitrator is prohibited from considering and/or relying on statutory law, as it has been held that any time any party relies on
          or enforces a statute, they possess no judicial power
     •    “A judge ceases to set as a judicial officer because the governing principals of administrative law provides that courts are prohibited from substituting their evidence, testimony,
          record, arguments and rationale for that of the agency. Additionally, courts are prohibited from their substituting their judgments for that of the agency." AISI v US, 568 F2d 284.


     •    "...judges who become involved in enforcement of mere statutes (civil or criminal in nature and otherwise), act as mere "clerks" of the involved agency..." K.C. Davis, ADMIN. LAW,
          Ch. 1 (CTP. West's 1965 Ed.)


     •    ",...their supposed 'court' becoming thus a court of limited jurisdiction' as a mere extension of the involved agency for mere superior reviewing purposes." K.C. Davis, ADMIN.
          LAW, P. 95, (CTP, 6 Ed. West's 1977) FRC v G.E. 28I US 464; Keller v PE, 261 US 428.


     •    "When acting to enforce a statute, the judge of the municipal court is acting an administrative officer and not as a judicial capacity; courts in administrating or enforcing statutes
          do not act judicially. but, merely administerially." Thompson v Smith. 155 Va. 376. l54 SE 583, 7l ALR 604.


     •    "It is basic in our law that an administrative agency may act only within the area of jurisdiction marked out for it by law. If an individual does not come within the coverage of the
          particular agency's enabling legislation the agency is without power to take any action which affects him." Endicott v Perkins, 317 US 501


     •    "It is not every act, legislative in form, that is law. Law is something more than mere will exerted as an act of power...Arbitrary power, enforcing its edicts to the injury of the person
          and property of its subjects is not law." Hurtado v. California (1884) 110 US 515 (1984).


     •    Some of the aforementioned cases are not published, however, these are still fundamental principles of law, and one of the fundamental principles of arbitration is that the
          arbitrator sits as judge over the facts, and as such to preserve the sanctity of the process and arbitrator receives the same immunity as a judge and is exempt from prosecution
          and or review, unless they can be proved that the arbitrator intentionally ignored the evidence and acted in conspiracy to defraud the parties.



     23142.    As the Undersigned has no desire NOR wish to tie the hands of Respondent(s) in performing
        Respondent’s(s’) agreed upon duty/obligation as set, established, and agreed upon within this Conditional
        Acceptance for Value and counter offer/claim for Proof of Claim and thereby create/cause a “breach” of said

8|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
              Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 17 of 18

          contractually binding agreement on the part of the Respondent(s), Respondent(s) is hereby; and herein, NOTICED
          that if this waiver of said Copyright is not liberal, NOR extensive enough, to allow for the Respondent(s) to
          specifically perform all duties/obligations as set, established, and agreed upon within the Conditional Acceptance
          for Value and counter offer/claim for Proof of Claim: Respondent(s) may; in “good faith” and NOT in fraud of the
          Undersigned, take all needed and required liberties with said Copyright and this waiver in order to fulfill and
          accomplish Respondent’s(s’) duties/obligations set, established, and agreed upon between the parties to this
          agreement.

     23143.      If Respondent(s) has any questions and or concerns regarding said Copyright and or the waiver,
        Respondent(s) is invited to address such questions and or concerns to the Undersigned in writing, and causing
        said communiqués to be transmitted to the Undersigned and below named Notary/Third Party. The respondents
        have acted as if the contract quasi-or otherwise does not place a binding obligation upon their persons, upon their
        organizations, upon their institutions, upon their job qualifications, and breaching that obligation breaches the
        contract, for which they cannot address due to the direct conflict of interest. It is as a result of that conflict of
        interest that binding arbitration shall be instituted


     23144.      Your failure to respond, and this would include each of the respondents by their representative, and if
        represented by the Atty. Gen., such representation must be responsive for each State and/or State
        organization/department/agency, separately and severally to each of the points of averment, failure to respond
        to a single point of averment will constitute acquiescence, forfeiture, and a waiver of all rights with respects all of
        the points raised in this presentment.

                     III.       NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND VICE VERSA

     23145.     NOTICE: In this Conditional Acceptance for Value and counter offer/claim for Proof of Claim(a) the words
        “include,” “includes,” and “including,” are not limiting; (b) the word “all” includes “any” and the word “any”
        includes “all”; (c) the word “or” is not exclusive except when used in conjunction with the word “and”; as in,
        “and/or”; and (d) words and terms (i) in the singular number include the plural, and in the plural, the singular; (ii)
        in the masculine gender include both feminine and neuter.

     23146.      This presentment shall constitute a CLAIM against the assets of your institution and is valid upon your
        failure to comply with the requirement of this agreement and to VALIDATE NOT VERIFY THE COMPREHENSIVE
        ACCOUNTING!


     23147.     NOTICE: All titles/names/appellations of corporate Government juridical constructs, and branches,
        departments, agencies, bureaus, offices, sub-whatever’s, and the like thereof, include any and all derivatives and
        variations in the spelling of said titles/names/appellations.


     23148.      NOTICE: Any and all attempts at providing the requested and necessary Proof of Claims raised herein
        above; and, requesting the additional ten (10) Calendar days in which to provide same; and, to address any and
        all questions and concerns to the Undersigned in regards to the Stated Copyright and waiver herein expressed, in
        any manner other than that provided for herein will be deemed non-responsive.


9|Page
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
                Case 2:19-cv-00193-TBM-MTP Document 159-24 Filed 01/25/21 Page 18 of 18

The Undersigned extends to the Respondent(s) the Undersigned’s appreciations and thanks for Respondent’s(s) prompt
attention, response, production of above Proof(s) of Claim and assistance in this/these matter(s). This presentment is not
to be construed as an acceptance and/or application and/or subscription and/or request for license, admittance to any
jurisdiction quasi-or otherwise. But shall remain as a direct objection to any and all claims to the contrary.



Sincerely,

Without Recourse

                                                           _______________________________________

                                                                      YOUR NAME a Natural Man




COU1QG-72345ETDHA62GHJKC-K23459671 – IYW3504© is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under common law restrictions
and prohibitions.




                                           (THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)




10 | P a g e
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US Supreme Court confirmed that
the United States is a pro-arbitration jurisdiction that will honor parties’ agreements to arbitrate. Specifically, where an arbitration clause clearly delegates
the decision of arbitrability to the arbitrators, courts should have no say in the matter–even if they perceive the argument in favor of arbitration as “wholly
groundless.” This decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the merits of
a dispute when properly delegated to an arbitrator.
